Name: Council Directive 87/181/EEC of 9 March 1987 amending the Annex to Directive 79/117/EEC prohibiting the placing on the market and use of plant protection products containing certain active substances
 Type: Directive
 Subject Matter: competition;  deterioration of the environment;  means of agricultural production;  chemistry;  technology and technical regulations
 Date Published: 1987-03-14

 Avis juridique important|31987L0181Council Directive 87/181/EEC of 9 March 1987 amending the Annex to Directive 79/117/EEC prohibiting the placing on the market and use of plant protection products containing certain active substances Official Journal L 071 , 14/03/1987 P. 0033 - 0033 Finnish special edition: Chapter 3 Volume 22 P. 0240 Swedish special edition: Chapter 3 Volume 22 P. 0240 *****COUNCIL DIRECTIVE of 9 March 1987 amending the Annex to Directive 79/117/EEC prohibiting the placing on the market and use of plant protection products containing certain active substances (87/181/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 79/117/EEC of 21 December 1978 prohibiting the placing on the market and use of plant protection products containing certain active substances (1), as last amended by Directive 86/355/EEC (2), and in particular Article 6 (3) thereof, Having regard to the proposal from the Commission, Whereas that Directive provides for the contents of the Annex to be regularly amended to take account of the developments of scientific and technical knowledge; Whereas it has been established that the use of nitrofen as a plant protection product, in particular as a herbicide, is likely to give rise to harmful effects on human and animal health; Whereas it has also been established that the uses of 1,2-dibromoethane and 1,2-dichlorroethane as plant protection products, in particular to fumigate plants and soil, are likely to give rise to harmful effects on human and animal health as well as unreasonable adverse influence on the environment, HAS ADOPTED THIS DIRECTIVE: Article 1 In the Annex to Directive 79/117/EEC the words 'C. Ethylene oxide' are replaced by: 'C. Other compounds 1. Ethylene oxide' and the following entries added: '2. Nitrofen 3. 1,2-Dibromoethane 4. 1,2-Dichloroethane'. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than: - 1 January 1988 in respect of nitrofen and 1,2-dibromoethane, - 1 June 1989 in respect of 1,2-dichloroethane. They shall immediately inform the Commission thereof. Article 3 This Directive is addressed to all Member States. Done at Brussels, 9 March 1987. For the Council The President M. EYSKENS (1) OJ No L 33, 8. 2. 1979, p. 36. (2) OJ No L 212, 2. 8. 1986, p. 33.